Case: 20-30476     Document: 00515753937         Page: 1     Date Filed: 02/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 23, 2021
                                  No. 20-30476                         Lyle W. Cayce
                                                                            Clerk

   Troy L. Hawk,

                                                           Petitioner—Appellant,

                                       versus

   Sandy McCain, Warden, Raymond Laborde Correctional Center,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-10939


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Troy Hawk, Louisiana prisoner # 631588, moves for a certificate of
   appealability (COA) from the denial of his 28 U.S.C. § 2254 motion
   challenging his guilty plea to (1) simple burglary of an inhabited dwelling,
   (2) armed robbery with a firearm, and (3) illegal possession of stolen things.
   He argues that he is actually innocent, that his guilty plea to the crime of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30476     Document: 00515753937           Page: 2   Date Filed: 02/23/2021




                                    No. 20-30476


   armed robbery was invalid because an adequate factual basis for that plea was
   not established, and that his plea was not made knowingly and voluntarily.
          To obtain a COA, Hawk must make a “substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here,
   the district court rejected his claims on the merits, he must show that
   “reasonable jurists would find the district court’s assessment of the
   constitutional claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473,
   484 (2000), or that the issues he presents “deserve encouragement to
   proceed further,” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Because
   Hawk has not made the requisite showing, his COA motion is denied.
          As Hawk fails to make the required showing for a COA on his
   constitutional claim, we cannot consider whether the district court erred by
   denying an evidentiary hearing. See United States v. Davis, 971 F.3d 524, 534–
   35 (5th Cir. 2020).
          COA DENIED.




                                         2